Citation Nr: 1411582	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for residuals associated with a rib injury.    

2.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for a lung disability, to include as the result of exposure to asbestos.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim to service connection for Alzheimer's disease and dementia, to include as due to traumatic brain injury.  

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2013, the Veteran testified at the RO before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the record.    

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the Statement of the Case (SOC) dated in May 2011, and has been considered pursuant to the Veteran's April and May 2013 waivers of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

In the decision below, the Board will grant the claims to reopen service connection.  The underlying service connection claims, and the claim to service for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1. In an unappealed June 2004 rating decision, the RO denied the Veteran's claims to service connection for rib, lung, and brain disorders.         

2. New evidence received since the June 2004 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for rib, lung, and brain disorders and raises a reasonable possibility of substantiating the claims.    


CONCLUSIONS OF LAW

1. A June 2004 rating decision by the RO that denied the Veteran's claims to service connection for rib, lung, and brain disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).   

2. New and material evidence has been received to reopen the claims of service connection for rib, lung, and brain disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims he incurred rib, lung, and brain disorders during service.  
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

The Veteran originally claimed service connection for these disorders in August 2003 and March 2004.  The RO denied his original claims in a June 2004 rating decision.  The Veteran filed a notice of disagreement with the decision with regard to the denial of service connection for lung and brain disorders, in response to which the RO submitted a June 2005 SOC.  However, the Veteran subsequently did not submit a substantive appeal.  As such, the June 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In December 2009, the Veteran filed a claim to reopen his claims to service connection for rib, lung, and brain disorders.  In July 2010, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board.  

The relevant evidence of record considered by the RO in its final June 2004 rating decision consisted of the Veteran's service treatment records (STRs) noting several injuries related to playing football during service to include a side injury and head injuries.  The record contained articles and photographs which documented that the Veteran did in fact play football during his active service in the US Navy.  The record contained STRs indicating that the Veteran tested positive for syphilis, and was treated for the disease.  The record also contained the February 1963 separation report of medical examination which was negative for the claimed disorders.  And the record contained private treatment records dated from the early 2000s which note diagnoses of dementia, lung problems such as pneumonia, benign nodules in the left breast, and complaints of an old rib injury.  

Based on this evidence, the RO found service connecotin unwarranted for rib, lung, and brain disorders.  38 C.F.R. § 3.303.  Again, the June 2004 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there are bases for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the December 2009 claims to reopen service connection.  The relevant evidence that has been added to the record consists of additional private treatment records, dated form the early to late 2000s, which document treatment for dementia, asthma, pleural thickening of the lungs, and which note complaints of a rib injury during service.  The additional evidence includes VA treatment records which note "asbestosis" and chronic obstructive pulmonary disease (COPD) and which note the Veteran's complaints of "sharp" left flank pain.  The Veteran submitted into the record articles which address his theories regarding brain trauma leading to dementia and diseases such as Alzheimer's disease.  And the record since June 2004 contains lay statements from the Veteran and his spouse which detail the way in which the Veteran believes football injuries during active service led to current rib, lung, and brain injuries.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the June 2004 final rating decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the lay testimony presented during the Veteran's hearing to be material evidence.  Prior to the June 2004 rating decision, the record lacked detailed lay evidence which elaborated on the theories of service connection presented by the Veteran.  By contrast, in conjunction with the December 2009 claims to reopen, the record now contains extensive lay statements from the Veteran, and from his spouse, which detail the way in which they believe the in-service injuries led to the current disorders.  The Board recognizes that the Veteran and his spouse are lay persons who are not qualified to comment on complex medical issues involving diagnosis and etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the Board finds that the new lay evidence tends to prove elements of the claims particularly when considering these statements in light of the STRs which clearly show football injuries to the Veteran's left side and head.  

Moreover, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for rib, lung, and brain disorders.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for rib, lung, and brain disorders are reopened.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of a rib injury is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a lung disease is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a brain disorder to include dementia and Alzheimer's disease is reopened; to this extent, the appeal is allowed.

REMAND

The Board finds remand necessary so that additional development and medical inquiry may be conducted into the Veteran's claims to service connection.  

First, the record indicates that potentially relevant medical evidence may be outstanding.  A March 2003 letter from the Social Security Administration (SSA) indicates that the Veteran has been receiving SSA disability benefits.  Any relevant records and reports pertaining to SSA disability benefits should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Moreover, VA treatment records currently outstanding should be included in the claims file.  The most recent records are dated in February 2010.  

Second, the Veteran should be provided with VA compensation examinations into his claims to service connection.  The evidence of record documents that the Veteran has current rib (or flank), lung, brain, and psychiatric disorders.  The evidence shows that the Veteran injured his left side and his brain while playing football during service.  The Veteran served aboard a naval vessel and was therefore likely in close proximity to asbestos during service.  And the Veteran served in the navy during the Cuban missile crisis, which he asserts caused his psychiatric disability.  Hence, the record shows that the Veteran has current disorders that may have been incurred during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Include in the claims file any outstanding VA treatment records.    

2.  Attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his several disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(a) Left Rib Injury:

(i)  Does the Veteran have residuals of a left rib injury during service?

(ii)  If he does have current residuals of a left rib injury, is it at least as likely as not (i.e., probability of 50 percent or greater) that the current residuals relate to any in-service disease, event, or injury?  Please note the October 1959 STR which indicated a football injury to the Veteran's left side, and the Veteran's contention that that injury resulted in a broken rib.   

(b) Brain:

(i)  What are the Veteran's current brain disabilities?  

(ii)  Is it at least as likely as not that a current brain disorder relates to any in-service disease, event, or injury?  Please note the September 1959 STR documenting a head injury from playing football, a July 1962 STR indicating difficulty focusing, and December 1962 STRs documenting that the Veteran was diagnosed with, and treated for, syphilis during service.    

(c) Lung Disorder:

(i)  What are the Veteran's current lung disabilities?  

(ii)  Is it at least as likely as not that a current lung disorder relates to any in-service disease, event, or injury?  Please note the Veteran's lay statements of record that he served in close proximity to asbestos during his service aboard naval vessels on active duty.  

(d) Psychiatric Disorder:

(i)  Does the Veteran have a current psychiatric disorder?  

(ii)  If he is found to have a current psychiatric disorder, is it at least as likely as not that a current psychiatric disorder relates to any in-service disease, event, or injury?  Please note the Veteran's contentions that traumatic brain injury while playing football during active duty, and the stresses associated with serving during the Cuban missile crisis, caused a current psychiatric disorder.  


Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above development and medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record.  If an issue remains denied, the Veteran should be provided with a Supplemental SOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


